*32DECISION and ORDER
MYRON L. GORDON, District Judge.
The defendant has moved for a change of venue, asking that the case be transferred to the western district of Wisconsin.
The defendant points out that the western district is the place of residence of the defendant, his attorney, and the witnesses to be called by the defendant at the trial. The government, on the other hand, notes that there are fewer pending criminal cases in the eastern district than in the western district.
Although the defendant resides in Madison, Wisconsin, it is my opinion that this is not an impressive reason for a change of venue. The distance between Madison and Milwaukee is not so great that travel between the two cities is burdensome. In my opinion, the proper exercise of discretion is to deny the application for a change of venue. See Spaulding v. United States, 279 F.2d 65 (9th Cir. 1969).
Now, therefore, it is ordered that the defendant’s motion for a change of venue be and hereby is denied.